                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION
                         CIVIL ACTION NO. 4:18-CV-00054-HBB


ALLEN CHINN                                                                        PLAINTIFF


VS.


NANCY A. BERRYHILL, Acting
Commissioner of Social Security                                                  DEFENDANT


                         MEMORANDUM OPINION AND ORDER

                                       BACKGROUND

       Before the Court is the complaint (DN 1) of Allen Chinn seeking judicial review of the

final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both the Plaintiff (DN 17)

and Defendant (DN 22) have filed a Fact and Law Summary. For the reasons that follow, the final

decision of the Commissioner is REVERSED, and this matter is REMANDED pursuant to 42

U.S.C. § 405(g), to the Commissioner for further proceedings.

       Pursuant to 28 U.S.C. § 636(c) and Fed.R.Civ.P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 11). By Order entered July 17,

2018 (DN 12), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.



                                                1
                                      FINDINGS OF FACT

       Chinn filed an application for disability insurance benefits on October 25, 2013 (Tr. 328).

He also filed an application for supplemental security income on September 30, 2013 (Tr.336). In

both applications, Chinn alleged that he became disabled on September 5, 2013 as a result of: heart

murmur; heart attack; triple bypass surgery; crushed right shoulder; “messed up C5, C6 and C7;”

and severed hand tendons (Tr. 151). Administrative Law Judge Amber Downs (AALJ@) conducted

a hearing on August 13, 2015 in Paducah, Kentucky. A second hearing was conducted via video

on March 1, 2017. The ALJ participated from Tampa, Florida and Plaintiff represented by counsel,

Sara J. Martin, participated from Owensboro, Kentucky. Also present and testifying at the 2015

hearing was Tom Wagner, M.D. an impartial medical expert and Kenneth Boaz, an impartial

vocational expert. At the 2017 hearing, Thomas Passo, M.D. testified as an impartial medical

expert and Lynn Jones as an impartial vocational expert.

       In a decision dated April 10, 2017, the ALJ evaluated this adult disability claim pursuant

to the five-step sequential evaluation process promulgated by the Commissioner (Tr. 19-29). At

the first step, the ALJ found Plaintiff has not engaged in substantial gainful activity since

September 5, 2013, the alleged onset date (Tr. 19). At the second step, the ALJ determined that

Plaintiff=s ischemic heart disease, depression, anxiety, degenerative disc disease, avascular

necrosis of left hip, and degenerative joint disease are Asevere@ impairments within the meaning of

the regulations (Tr. 19). Notably, at the second step, the ALJ also determined that Plaintiff=s

hypertension and insomnia are Anon-severe@ impairments within the meaning of the regulations

(Tr. 19). At the third step, the ALJ concluded that prior to October 12, 2015, the date Chinn



                                                2
became disabled, he did not have an impairment or combination of impairments that meets or

medically equals one of the listed impairments in Appendix 1 (Tr. 20).

       At the fourth step, the ALJ found that prior to October 12, 2015, the date Chinn became

disabled, he had the residual functional capacity to perform less than a full range of sedentary work

(Tr. 21). More specifically, the ALJ found that Chinn can lift 10 pounds occasionally and less

than 10 pounds frequently; stand/walk two hours in a workday; and sit 6 hours in a workday. He

can occasionally climb ladders, ropes and scaffolds. He can occasionally be exposed to extreme

cold and heat. He can occasionally perform right overhead reaching and frequently perform all

other reaching on the right. He needs a sit/stand alternative after a period of 30 minutes. He is

limited to simple routine tasks, occasional complex or detailed tasks, occasional contact with the

general public and supervisors. He can have no sustained attention to detail and no strict quota

based or face paced work environments. He cannot work in a loud or confusing work environment.

(Tr. 21-22). Relying on testimony from the vocational expert, the ALJ found that since September

5, 2014, Chinn has been unable to perform any of his past relevant work (Tr. 27).

       The ALJ proceeded to the fifth step where he considered Plaintiff=s residual functional

capacity, age, education, and past work experience as well as testimony from the vocational expert

(Tr. 27-28). The ALJ found that prior to October 12, 2015 Chinn is capable of performing a

significant number of jobs that exist in the national economy (Tr. 27). The ALJ determined that

beginning on October 12, 2015 the severity of claimant’s impairments met the criteria of 4.04C of

20 CFR Part 404, Subpart P, Appendix 1 (Tr. 28). Plaintiff timely filed a request for the Appeals

Council to review the ALJ=s decision (Tr. 326-27). The Appeals Council denied Plaintiff=s request

for review of the ALJ=s decision (Tr. 1-7).

                                                 3
                                   CONCLUSIONS OF LAW

                                      Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-7). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality of

the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not the

Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).




                                                4
                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the residual functional capacity to
                       return to his or her past relevant work?

               5)      Does the claimant’s residual functional capacity, age,

                                                 5
                       education, and past work experience allow him or her to
                       perform a significant number of jobs in the national
                       economy?

Here, the ALJ denied Plaintiff=s claim at the fifth step.

                                        Challenged Findings

   1. Step Two

         Chinn first argues that there is not substantial evidence to support the ALJ’s failure to

recognize his avascular necrosis of the right shoulder as a severe impairment (DN 17-1 PageID #

3126).     He alleges this impairment should have been classified as severe and properly

accommodated in the ALJ’s residual functional capacity (RFC) assessment. Chinn contends the

ALJ’s decision is unsupported by the medical records, and if properly considered would have led

to a finding that he was disabled prior to October 12, 2015 (Id.). The Commissioner responds

arguing that the decision not to consider Chinn’s impairment severe is irrelevant because she gave

it due consideration when determining Chinn’s RFC (DN 22 PageID # 3146-47).                     The

Commissioner adds that the ALJ supported her RFC finding with substantial evidence and Chinn

has failed to demonstrate a reversible error (Id. at 3147-48).

         At the second step in the sequential evaluation process a claimant must demonstrate he has

a Asevere@ impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii); Higgs v. Bowen, 880

F.2d 860, 863 (6th Cir. 1988) (per curiam). To satisfy this burden, the claimant must show he

suffers from a Amedically determinable@ physical or mental condition that satisfies the duration

requirement and Asignificantly limits@ his ability to do one or more basic work activities. 20 C.F.R.

'' 404.1520(a)(4)(ii) and (c), 416.920(a)(4)(ii) and (c); Social Security Ruling 96-3p; Social

Security Ruling 96-4p; Higgs, 880 F.2d at 863. Alternatively, the claimant must show he suffers

                                                  6
from a combination of impairments that is severe and meets the duration requirement. 20 C.F.R.

§ 404.1520(a)(4)(ii) and (c). An impairment can be considered not severe only if it is a slight

abnormality that minimally effects work ability, regardless of age, education and work experience.

Higgs v. Bowen, 880 F.2d 860, 862 (6th Cir. 1988) (citing Farris v. Sec’y of Health & Human

Servs., 773 F.2d 85, 89-90 (6th Cir. 1985)).

       According to the regulations, upon determining that a claimant has at least one severe

impairment, the ALJ must continue with the remaining steps in the disability evaluation outlined

above. 20 C.F.R. §§ 404.1520(a)(4)(ii) and (c), 416.920(a)(4)(ii) and (c). Here, the ALJ found

ischemic heart disease, depression, anxiety, degenerative disc disease, avascular necrosis of the

left hip, and degenerative joint disease to be severe impairments (Tr. 19). Chinn argues the ALJ

should have also have considered his avascular necrosis of the right shoulder as a severe

impairment (DN PageID # 3127). However, it is unnecessary to determine if the ALJ erred in

failing to find the avascular necrosis a severe impairment. Even if Chinn could show the ALJ’s

finding was not supported by substantial evidence, that error alone is insufficient to reverse and

remand the ALJ’s decision. See Maziarz v. Sec’y of Health & Human Servs., 87 F.2d 240, 244

(6th Cir. 1987). If an Administrative Law Judge finds that other impairments are severe and

considers all of a claimant’s impairments in the remaining steps, the error is harmless. Maziarz,

837 F. 2d at 244. The ALJ found Chinn had several severe impairments and continued with the

sequential evaluation process. Thus, the undersigned must determine whether the ALJ adequately

considered Chinn’s avascular necrosis of the right shoulder in the remaining steps in the evaluation

process, most importantly during the residual functional capacity analysis.



                                                 7
       The ALJ did address Chinn’s shoulder pain in her RFC analysis. She mentioned that Chinn

crushed his right shoulder after falling down the stairs “several years ago” and that it was

“repaired” in 2015 but reported minimal improvement and continued pain and limited mobility

(Tr. 22). The ALJ noted that Chinn first reported experiencing shoulder pain in September 2015

(Tr. 24).   An MRI at that time showed severe glenohumeral joint degenerative arthritis.

Superimposed local humeral head avascular necrosis was suspected (Tr. 24, 2217). Chinn

underwent steroid injections and experienced little improvement. A second MRI revealed

advanced degenerative changes with ischemic necrosis in the humeral head. Chinn underwent

surgery to repair his shoulder in October but entered cardiac arrest during the procedure (Tr 24,

2138). A second attempt was made just weeks later and was successful (Tr. 24, 2140).

       Chinn is arguing that these shoulder issues amounted to a severe impairment and rendered

him disabled prior to October 12, 2015—the date the ALJ determined he became disabled.

Unfortunately, Chinn has not offered a date he believes his shoulder issues became so severe that

he was unable to work. Ostensibly, that date is September 5, 2013—the date Chinn alleged he

became disabled on his application for Social security benefits—but Chinn was unaware of this

disability at that time. Chinn included a “crushed right shoulder” as a reason for his disability on

his original application. However, he has not cited, nor has the undersigned discovered, any

medical records that connect Chinn’s crushed right shoulder with his subsequent diagnosis of

advanced degenerative ischemic necrosis. Chinn offers nothing but his own testimony that his

hand sometimes went numb and the assertion that “this did not happen overnight, but overtime to

support his claim” (DN 17-1 PageID# 3127).



                                                 8
       Without more, the undersigned cannot reverse the ALJ’s decision. The plaintiff has the

burden of providing sufficient medical evidence to enable the Administrative Law Judge to make

a determination. Landsaw v. Sec’y of Health & Human Servs., 803 F.2d 211, 214 (6th Cir. 1986);

20 C.F.R. §§ 404.1512(c), 404.1513(d) 416.912(c), 416.913(d). Chinn points to Dr. Passo’s

opinion to support his claim (DN 17-1 PageID # 3127, Tr. 2600-2612). Dr. Passo is a cardiologist.

His opinion is based on his knowledge of Chinn’s heart condition, not his shoulder. Chinn claims

that Dr. Passo’s opinion was “vocationally preclusive” (Id.) But, Dr. Passo’s recommendations

are consistent with the finding that Chinn is capable of sedentary work. Sedentary work involves

lifting no more than 10 pounds at a time and occasionally lifting light objects. The work involves

sitting, walking, and standing occasionally. 20 C.F.R. § 404.1527. Dr. Passo opined that Chinn

can lift no more than 10 pounds occasionally and has the ability to reach, handle, finger, feel, push

or pull (Tr. 2600-2612).

       The ALJ afforded some weight to Dr Passo’s opinion because it was issued before Chinn’s

shoulder surgery that resulted in cardiac arrest on October 15, 2015 (Tr. 26). The ALJ found Chinn

became disabled on that date. Nothing in Dr. Passo’s records indicate that Chinn could not perform

sedentary work prior to that date. The medical records show that Chinn first reported shoulder

pain in September 2015 (Tr. 24). He was being treated by an orthopedist for hip issues for at least

one year prior to that date and never reported shoulder pain (Tr. 24). This severely undercuts

Chinn’s claim that his ischemic necrosis was a severe impairment that rendered him disabled. The

diagnosis and subsequent surgery do not in and of themselves provide proof of disability. Chinn

has provided no medical evidence clarifying when exactly he began feeling symptoms of the



                                                 9
necrosis—offering only that it occurred “over time.” Chinn has failed to demonstrate a reversible

error by the ALJ. Her finding was supported by substantial evidence available in the record.

      2. Step Four – ALJ Bias

         Chinn’s next argument is that substantial evidence does not support the ALJ’s RFC finding

at Step Four in the sequential evaluation process. He claims that the ALJ demonstrated “clear bias

in the post-hearing process” that indicates the ALJ predetermined her assessment in order to deny

Chinn benefits based on personal animus (DN 17-1 PageID# 3128). The Commissioner responds

that the Court must presume that the ALJ exercised her authority with “honesty and integrity” and

Chinn has not overcome this burden to demonstrate bias (DN 22 PageID # 3149).

         At the fourth step in the sequential evaluation process, the Administrative Law Judge

makes findings regarding the weight assigned to medical source statements in the record1, the

claimant=s credibility2, the claimant=s residual functional capacity, the physical and mental

demands of the claimant=s past relevant work, and the claimant=s ability to return to the past

relevant work. See 20 C.F.R. §§ 404.1520(e), 416.920(e). The residual functional capacity finding

is the Administrative Law Judge=s ultimate determination of what a claimant can still do despite

his or her physical and mental limitations. 20 C.F.R. §§ 404.1545(a), 404.1546, 416.945(a),

416.946. The Administrative Law Judge makes this finding based on a consideration of medical

source statements and all other evidence in the case record. 20 C.F.R. §§ 404.1529, 404.1545(a),


1
    20 C.F.R. §§ 404.1527(c), 416.927(c).

2
 In assessing a claimant=s residual functional capacity the Administrative Law Judge must
necessarily consider the subjective allegations of the claimant and make credibility findings. 20
C.F.R. §§ 404.1529, 416.929; Social Security Ruling 96-7p.


                                                10
404.1546, 416.929, 416.945(a), 416.946; Social Security Ruling 96-5p; Social Security Ruling 96-

7p.

       Chinn claims that despite issuing a partial favorable ruling and recognizing his cardiac

condition (as of October 12, 2015), his hip condition, back pain, anxiety, and depression as severe

impairments, the ALJ failed to fully consider the resulting limitations from these conditions before

October 12, 2015 and failed to at all consider his shoulder condition (DN 17-1 PageID # 3128).

Chinn attributes this apparent failure to “clear bias” against him personally (Id.). Chinn’s claim is

unsupported by the record and without merit.

       First, the ALJ did consider the resulting limitations of Chinn’s disabilities prior to October

15, 2015. The ALJ conducted a thorough analysis of Chinn’s condition after his first heart attack

in 2013 (Tr. 23). She noted that he was advised not to work for four weeks. He developed a

pulmonary embolism following surgery, but this was resolved with medication. Despite Chinn’s

reported chest pain, x-rays showed only mild effusion, and pain medication was prescribed. By

October 2013, Chinn was considered stable from a cardiac standpoint, to the point where he was

able to exercise three times a week (Tr. 23). By November 2014, Chinn reported being active and

had no complaints of chest pain (Tr. 23).

       Similarly, the ALJ considered Chinn’s hip and back pain before the disability date of

October 12, 2015. The ALJ considered Chinn’s reports of pain with left hip movement but noted

no signs of numbness. She noted that it was recommended he walk with a cane and by September

18, 2015 x-rays showed a normal left hip. The ALJ also discussed Chinn’s claims of back pain in

July 2014 and noted he underwent no significant treatment for his condition (Tr. 24). Regarding

Chinn’s shoulder issue, it has already been noted that the issue was diagnosed only a month before

                                                 11
the ALJ found Chinn to be disabled and Chinn has provided no evidence to support the claim that

it was debilitating prior to that date.

        Not only is Chinn’s claim contradicted by the ALJ’s opinion, his accusations of bias are

unsupported by the record. When an ALJ is accused of bias the Court must presume that the ALJ

exercised her decision-making power with “honesty and integrity.” Collier v. Comm’r of Soc Sec.,

108 F. App’x 358, 363-64 (6th Cir. 2004). The burden of overcoming this presumption is on the

party asserting bias, and the presumption can only be overcome with convincing evidence that

actual bias or prejudgment is present. Collier, 108 F. App’x at 364. The evidence must be part of

the record and cannot be based on speculation or inference. Carrelli v. Comm’r of Soc. Sec., 390

F. App’x 429, 436 (6th Cir. 2010). Chinn provides nothing but speculation and inference. He

claims without supporting evidence that the ALJ intentionally prolonged the proceedings by twice

requesting the same interrogatories from a medical expert (DN 17-1 PageID # 3125). Chinn also

claims, without evidence, the ALJ called the same medical expert to testify at the second hearing

specifically to contradict earlier opinions (Id. at 3129). He also takes issue with the ALJ’s

“demeanor and tone” (Id.). This does not overcome the presumption that the ALJ discharged her

duties with “honesty and integrity. See Collier, 108 F. App’x at 364. The ALJ fully engaged with

extensive medical records in her opinion and held two hearings on the matter. There is no evidence

that the ALJ failed to fully develop the record and give Chinn a fair hearing. An objective observer

would not be convinced that the ALJ’s fairness need be questioned. Id. Chinn’s argument fails.

    3. Step Four – Opinion Evidence Weight

        Chinn’s third argument is that the ALJ erroneously discounted the opinion of Susan Daniel,

APRN when determining Chinn’s RFC. Chinn argues that as a treating source Nurse Daniel’s

                                                12
opinion should have been giving controlling weight, and the ALJ failed to provide “good reasons”

for discounting her opinion (DN 17-1 PageID # 3130). The Commissioner responds that Daniel

is a nurse practitioner, and therefore not an acceptable medical source under the regulations.

Rather, nurse practitioners are considered an “other source” under the regulations and are not

entitled to any special degree of deference (DN 22 PageID # 3151-52).

       Under the regulations nurse practitioners are not considered an acceptable medical source.

They are an “other source.” 20 C.F.R. § 404.1513. “Other source” opinions may provide evidence

of a claimant’s impairment, but they cannot establish the existence of a disability. Engebrect v.

Comm’r of Soc. Sec., 572 Fed App’x. 392, 398 (6th Cir. 2014). Other sources are not entitled to

any particular degree of deference, and the ALJ is free to assign it any weight she feels appropriate

based on the evidence in the record. Noto v. Comm’r of Soc. Sec., 632 Fed. App’x 243, 248-49

(6th Cir. 2015). However, the ALJ is required to review all relevant evidence in the record,

including from other sources. The ALJ must explain the weight given to opinions from other

medical sources. SSR 06-03p, 2006 WL 2329939 (Aug. 9, 2006).

       Here, the ALJ fully considered Nurse Daniel’s opinion. She opined that Chinn could not

work full time due to his combination of physical and mental impairments (Tr. 27). The ALJ

assigned little weight to this opinion because her own progress notes did not support such a severe

limitation. For example, Nurse Daniel opined that Chinn had debilitating depression, but her

progress notes focus on anxiety and do not indicate that it is as limiting as her statement suggests

and is not supported by other evidence in the record (Tr. 27). The ALJ also noted Nurse Daniel’s

reported debilitating chest pain, but other evidence in the record shows Chinn’s pain was controlled

with medication and would not keep him from working (Tr. 27). The ALJ’s consideration of Nurse

                                                 13
Daniel’s testimony was commensurate with Social Security regulation requirements. Her RFC

finding was supported by substantial evidence and therefore cannot be disturbed.

    4. Step Five

        Chinn’s final argument is that there is not substantial evidence supporting the ALJ’s finding

that jobs existed in the regional or national economy that he was capable of performing (DN 17-1

PageID# 3132). Specifically, Chinn argues that the vocational expert relied on obsolete job

descriptions in the Dictionary of Occupational Titles (DOT) when he testified that Chinn was able

to perform the following jobs: Stuffer, DOT 731.685-014; 2) Hand Packager, DOT 559.687-074;

and 3) Lens Inserter, DOT 713.687-026 (Tr. 28).                     Chinn contends the VE should have

supplemented his testimony with an up to date reliable source such as O*NET (DN 127-1 PageID

# 3132). The Commissioner responds that it is a plaintiff’s duty to elicit any inconsistencies with

a vocational expert’s testimony and the Dictionary of Occupational Titles (DOT) on cross

examination, because Chinn failed to do this at the hearing he has waived the argument (DN 22

PageID # 3152-54). He adds that even if the argument is not waived, the vocational expert’s

testimony provides substantial evidence for the ALJ’s finding (Id.).

        The Court will begin with Defendant’s argument that Plaintiff forfeited this claim by failing

to raise it during the administrative hearing through cross-examination of the vocational expert.

First, Defendant’s reliance on Kepke v. Comm’r of Soc. Sec., 636 F. App’x. 625, 636 (6th Cir.

2016) is misplaced. Kepke’s argument concerned the Administrative Law Judge’s failure to

include a specific physical limitation in the hypothetical questions posed to the vocational expert.3


3
 The hypothetical questions to the vocational expert failed to specify the frequency of the claimant’s need to
alternate between sitting and standing. Kepke v. Comm’r of Soc. Sec., 636 F. App’x. 625, 636 (6th Cir. 2016).

                                                        14
Id. The Sixth Circuit held “[b]ecause Kepke failed to probe this alleged deficiency at the ALJ

hearing, she forfeited this argument.” Id. Implicit within this holding is the Sixth Circuit’s

recognition that Kepke knew about this physical limitation at the time of the administrative hearing

and, therefore, she could have addressed the purported deficiency through cross-examination of

the vocational expert. Id.

         In contrast to the circumstances in Kepke, Plaintiff had no notice that the vocational expert

would identify Stuffer, DOT 731.685-014; Hand Packager, DOT 559.687-074; and Lens Inserter,

DOT 713.687-026 in response to the ALJ’s hypothetical question (Tr. 28).                        Prior to the

administrative hearing Plaintiff could not have conducted research about these three jobs on the

DOT and O*NET4. Moreover, because there are literally thousands of jobs identified in the DOT5,

it is unlikely that Plaintiff had sufficient personal knowledge about these job descriptions to

effectively cross-examine the vocational expert “on the fly.” In order to effectively cross-examine

the vocational expert about the three identified jobs, Chinn would have needed to conduct research

on the DOT and O*NET after the vocational expert identified these jobs. However, it would be

impractical to conduct such research during the hearing. This places an unreasonable burden on a

claimant. Therefore, the Commissioner’s waiver argument fails.

         Defendant’s attempt to rebut Plaintiff’s argument with Social Security Ruling 00-4p and

cases such as Lindsley v. Comm’r of Soc. Sec., 560 F.3d 601, 605-06 (6th Cir. 2009) and Isaac v.



4
 The United States Department of Labor replaced the DOT with O*NET, a database that is continually updated
based on data collection efforts that began in 2001. https://www.onetcenter.org/dataCollection.html; and
https://www.oalj.dol.gov/LIBDOT.HTM
5
    https://www.oalj.dol.gov/PUBLIC/DOT/REFERENCES/DOTINTRO.HTM


                                                     15
Colvin, No. 3:13-cv-125, 2014 WL 2931579, at *12-13 (S.D. Ohio, June 27, 2014) is also

misguided. The purpose of this policy ruling is to emphasize that before deciding whether a

vocational expert’s testimony supports a disability determination, Administrative Law Judges

must identify and obtain a reasonable explanation for any conflicts between the occupational

evidence provided by the vocational expert and information in the DOT, including its companion

publication, the Selected Characteristics of Occupations Defined in the Revised Dictionary of

Occupational Titles (SCO). SSR 00-4p, 2000 WL 1898704, at *1 (Dec. 4, 2000); Lindsley, 560

F.3d at 606; Martin v. Comm’r of Soc. Sec., 170 F. App’x 369, 374 (6th Cir. 2006). This policy

ruling does not impose a duty on Administrative Law Judges to further interrogate a vocational

expert when he or she testifies that there is no conflict between the vocational opinion and

information in the DOT. See SSR 00-4p; Lindsley, 560 F.3d at 606. Further, when a vocational

expert bases his opinion on the contents of the DOT and the Administrative Law Judge relies on

that testimony, SSR 00-4p does not impose a duty on the Administrative Law Judge to resolve

conflicts between the vocational expert’s testimony and information from a different vocational

publication. See Poe v. Comm’r of Soc. Sec., 342 F. App’x 149, 158 (6th Cir. 2009) (the claimant’s

own vocational expert based his opinion on information from the Occupational Outlook

Handbook). As the Ninth Circuit insightfully explained, “[SSR 00–4p] merely provides that where

there is a conflict between the DOT and another source, and the ALJ relies on the other source, the

ALJ must explain his reasons for doing so.” Lee v. Barnhart, 63 F. App’x. 291, 292–93 (9th

Cir.2003). Because such circumstances do not exist here, SSR 00-4p is inapplicable.

       The Sixth Circuit has made clear that there is no “magic number” that qualifies as

“significant” for the purposes of satisfying this prong of the disability inquiry. Hall v. Bowen, 837

                                                 16
F.2d 272, 275 (6th Cir. 1988). Instead, the Court must make a fact-specific inquiry that is guided

by common sense:

                We are not blind, however, to the difficult task of enumerating
                exactly what constitutes a “significant number.” We know that we
                cannot set forth one special number which is to be the boundary
                between a “significant number” and an insignificant number of jobs.
                . .. A judge should consider many criteria in determining whether
                work exists in significant numbers, some of which might include:
                the level of claimant’s disability; the reliability of the vocational
                expert’s testimony; the reliability of the claimant’s testimony; the
                distance claimant is capable of traveling to engage in the assigned
                work; the isolated nature of the jobs; the types and availability of
                such work, and so on. The decision should ultimately be left to the
                trial judge’s common sense in weighing the statutory language as
                applied to a particular claimant’s factual situation.

Id. (emphasis added). Here, Chinn asserts that the vocational expert’s testimony is not reliable

because it is based on obsolete occupational descriptions in the DOT.

         The vocational expert based his testimony on three job descriptions contained in the DOT,

a document published by the United States Department of Labor (“DOL”) that was last updated in

1991.6 The regulations provide that the Commissioner “will take administrative notice of reliable

job information available from various governmental and other publications.” 20 C.F.R. §§

404.1566(d), 416.966(d); Social Security Ruling 00-4p, 2000 WL 1898704, at *2 (Dec. 4, 2000).

The regulations include the DOT within their non-exhaustive list of examples of sources from

which reliable job information is available. 20 C.F.R. §§ 404.1566(d)(1)-(5), 416.966(d)(1)-(5);

see Wennersten v. Colvin, No. 12-cv-783-bbc, 2013 WL 4821474, at * (W.D. Wis. Sept. 10, 2013)

(“the list is not exclusive”). Thus, a vocational expert may base his testimony on job descriptions


6
    https://www.oalj.dol.gov/PUBLIC/DOT/REFERENCES/DOTSPEC.HTM


                                                 17
in the DOT. However, the Sixth Circuit, albeit in an unpublished opinion, has made the following

cautionary statement: “common sense dictates that when such descriptions appear obsolete, a more

recent source of information should be consulted.” Cunningham v. Astrue, 360 F. App’x 606, 615

(6th Cir. 2010) (emphasis added).

           According to the DOT, Stuffer and Lens Inserter have not ben updated since 1977. Hand

Packager has not been updated since 1986. When the vocational expert responded to the ALJ’s

hypothetical question his testimony was based on occupational deceptions in the DOT that are 42

and 33 years old, respectively. At the time of Chinn’s administrative hearing, more current

occupational descriptions were available. Specifically, the Department of Labor replaced the DOT

with O*NET, a database that is continually updated based on data collection efforts that began in

2001.7 See Cunningham, 360 F. App’x at 616; Johnson v. Berryhill, No. 4-16-CV-00106-HBB,

2017 WL 245326, *8 (W.D. Ky. June 6, 2017). Like the Sixth Circuit in Cunningham, this Court

will compare the job descriptions in the DOT with those set forth in O*NET to determine whether

the vocational expert based his testimony on obsolete job descriptions.

           The vocational expert identified Stuffer (DOT 731.685-014) as a job Chinn is capable of

performing. It has an SVP of 2. The most similar occupation in the O*NET is Packaging and

Filling Machine Operators and Tenders 51-9111. The position requires “arm-hand steadiness” and

“manual dexterity” and has an SVP range of 4-6. The position often requires employees to stand

“continuously or almost continuously”. The DOT lists Hand Packager with an SVP of 2. The

most similar occupational definition in O*NET is 51-9061.00 – Inspectors, Testers, Sorters,


7
    https://www.onetcenter.org/dataCollection.html


                                                     18
Samplers, and Weighers. The SVP range for this position is 4-6. Likewise, for Lens Inserter, the

most similar occupational definition in O*NET is “51-9199.00 – Production Workers, All Other.”8

This is a catch all title that “represents a wide range of characteristics.” There is no specific job

information and no SVP score provided. These positions are either inconsistent with the ALJ’s

RFC assessment or too vague to determine if Chinn is capable of performing them.

          The discrepancies between the DOT and O*NET present sufficient doubt as to the

reliability of the vocational expert’s testimony to warrant a conclusion that the ALJ’s step five

determination was not supported by substantial evidence. After all, "[i]f the only jobs that the

applicant is physically and mentally capable of doing no longer exist in the American economy

(such as pin setter, phrenologist, leech collector, milkman, pony express rider, and

daguerreotypist), the applicant is disabled from working, and likewise, as a realistic matter, if there

is an insignificant number of such jobs." Herrmann v. Colvin, 772 F.3d 1110, 1113 (7th Cir. 2014).

Notably, however, the undersigned is not concluding that these positions are obsolete, nor that they

do not exist in significant numbers. Rather, this is a recognition that Plaintiff has created sufficient

doubt to merit remand so that a vocational expert can determine whether these positions, as

performed in the modern economy, are still occupations available to Chinn given his age,

experience, education, and residual functional capacity.

          Accordingly, the final decision of the Commissioner will be reversed, and this matter will

be remanded, pursuant to sentence four of 42 U.S.C. § 405(g), to the Commissioner for

reconsideration of whether the DOT listings were reliable in light of the economy as it existed at


8
    https://www.onetonline.org/link/summary/51-9199.00


                                                         19
the time of the hearing before the ALJ. See Faucher v. Sec’y of Health & Human Servs., 17 F.3d

171, 175 (6th Cir. 1994) (sentence four of 42 U.S.C. § 405(g) authorizes a post judgment remand).

                                            ORDER

        IT IS HEREBY ORDERED that the final decision of the Commissioner is REVERSED.

        IT IS FURTHER ORDERED that this matter is REMANDED, pursuant to 42 U.S.C. §

405(g), to the Commissioner for further proceedings.




March 12, 2019




Copies:          Counsel




                                               20
